Citation Nr: 0336131	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether a separate, 10 percent rating for tinnitus in 
each ear is assignable.  

2.  Entitlement to service connection for arthritis of the 
right knee as secondary to service-connected disability.  

3.  Entitlement to service connection for arthritis of the 
left knee as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).    

The appeal was first before the Board in October 2002, when 
the Board, among other issues, denied a rating in excess of 
10 percent for tinnitus and denied increased ratings for 
residuals of shell fragment wounds to the right calf and 
residuals of shell fragment wounds of the right elbow, right 
thigh and left ankle. The veteran appealed the Board's 
decision to the Court of Appeals For Veterans Claims (Court).  
In an August 2003 Order, the Court granted a Joint Motion for 
Partial Remand and vacated only that part of the Board's 
decision that failed to consider a separate, 10 percent 
rating for tinnitus in each ear and secondary service 
connection for arthritis of each knee.  The other issues in 
the Board's decision were not appealed to the Court.  

The issue of secondary service connection for arthritis of 
each knee is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part. 


FINDING OF FACT

The veteran has a 10 percent rating for bilateral tinnitus, 
which is the maximum schedular rating, and, as a matter of 
law, a separate, 10 percent rating for tinnitus in each ear 
is not assignable.  



CONCLUSION OF LAW

The claim for a separate, 10 percent rating for tinnitus in 
each ear lacks legal merit.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.87a, Diagnostic Code 6260 (1998), 38 C.F.R. 
§ 4.87, Diagnostic Code (1999, 2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, amended VA's duty to notify and duty 
to assist a claimant in developing the information or 
evidence necessary to substantiate a claim.  Because the law, 
and not the evidence, is dispositive of the limited issue of 
whether the veteran is entitled to a separate, 10 percent 
rating for tinnitus in each ear, the VCAA is not applicable.  
Mason v. Principi, 16 Vet.App. 129, 132 (2002). 

Tinnitus

In the Joint Motion, granted by the Court, the parties agreed 
that the Board's decision was silent with respect to the 
potential application of 38 C.F.R. § 4.25(b) to the claim for 
increase for tinnitus, citing Wanner v. Principi, 17 Vet. 
App. 4 (2003).  

This regulation provides, in pertinent part, that 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascualr accidents, 
etc., are to be rated separately, as are all other disabling 
conditions, if any.  38 C.F.R. § 4.25(b).  

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
invalidated that part of the rating criteria for tinnitus 
under DC 6260, requiring that tinnitus be a symptom of head 
injury, concussion, or acoustic trauma, in effective prior to 
June 10, 1999.  38 C.F.R. § 4.87a, DC 6260 (1998).  Thus, the 
only remaining criterion under the pre-June 10, 1999, 
standard for a 10 percent rating was that there be persistent 
tinnitus.  Under the revised DC 6260, which became effective 
on June 10, 1999, a 10 percent rating is warranted for 
recurrent tinnitus.  38 C.F.R. § 4.87, DC 6260 (1999).  DC 
6260 was again amended by adding Note 2, effective June 13, 
2003, providing for only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260 (2003). 

It is not disputed that the veteran suffers persistent and 
recurrent bilateral tinnitus. 

Clearly, under the current version of DC 6260, as amended by 
Note 2, effective June 2003, only a single rating is 
assignable for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head.  And the 
Court has not reached the question of the validity of the 
current version of DC 6760.  See Smith v. Principi, 17 Vet. 
App. 168 (2003).  

Therefore the only remaining question is whether under DC 
6260, as in effect prior to June 10, 1999, and as amended as 
of that date, authorizes a separate, 10 percent rating for 
tinnitus in each ear, prior to the June 2003 amendment.  

In VAOGCPREC 2- 2003, the General Counsel of VA addressed 
this question and considered whether DC 6260, as in effect 
prior to June 10, 1999, and as amended as of that date, 
authorized a single, 10 percent rating for tinnitus, 
regardless of whether tinnitus was perceived as unilateral, 
bilateral, or in the head; or whether separate disability 
ratings for tinnitus in each ear may be assigned under that 
or any other diagnostic code? 

The General Counsel held that DC 6260, as in effect prior to 
June 10, 1999, and as amended as of that date, authorized a 
single 10 percent rating for tinnitus regardless of whether 
it was perceived as unilateral, bilateral, or in the head, 
and precluded the assignment of separate ratings for tinnitus 
for each ear under DC 6260 or any other diagnostic code.  The 
General Counsel explained that the 2003 amendment to DC 6260, 
which indicates that only a single 10 percent disability 
rating is authorized for tinnitus, merely restates the law as 
it existed both prior to and after the 1999 amendment.    
On the basis of the precedent opinion of the VA's General 
Counsel, VAOGCPREC 2-2003, which is binding on the Board 
under 38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5, the Board 
determines that a separate, 10 percent rating under DC 6260 
or any other diagnostic code is not assignable for tinnitus 
in each ear under the rating criteria prior to June 10, 1999, 
as amended as of that date, and as amended in 2003. 

Where as here, the law and not the evidence is dispositive, 
the claim is denied.  


ORDER

A separate, 10 percent rating for tinnitus in each ear is 
denied.


REMAND

In the Joint Motion, granted by the Court, the parties agreed 
that the evidence of record suggests that the veteran has 
arthritis in each knee secondary to service-connected 
disability, citing findings from a January 1997 report of VA 
examination. 

As the issue of secondary service connection has not been 
adjudicated by the agency of original jurisdiction, it is 
referred there for the following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance 38 U.S.C.A. §§ 5103, and 
5103A, and any other applicable legal 
precedent. 

2.  Adjudicate the issues of service 
connection for arthritis of each knee as 
secondary to service-connected residuals 
of shell fragment wounds of the right 
thigh and calf and left ankle.  If the 
evidence of record is insufficient to 
decide the claim, obtain a medical 
opinion.  38 C.F.R. § 3.159(c)(4). 
3.  If any benefit sought is denied, 
notify the veteran of his procedural and 
appellate rights.  Only if the veteran 
perfects an appeal as to any issue denied 
should the case be returned to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



